ORDER
The Court having considered the joint Consent by the Attorney Grievance Commission of Maryland and Eileen O’Brien, Respondent, in which Respondent agrees to be placed on inactive status by the Court, it is this 9th day of November, 1993,
ORDERED, by the Court of Appeals of Maryland, that Eileen O’Brien be, and is hereby, placed on inactive status by *511consent from the practice of law in the State of Maryland; and it is further
ORDERED that the Clerk of this Court shall strike the name of Eileen O’Brien, from the register of attorneys, and pursuant to Maryland Rule BV13, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.